Citation Nr: 0521341	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  03-12 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to March 12, 1990, for 
the grant of a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin, which granted the veteran a 
TDIU rating, effective November 12, 1998.  The veteran 
thereafter appealed the assigned effective date for the TDIU 
rating.  

Subsequently, in a June 2001 rating decision, the RO 
determined that clear and unmistakable error had been shown 
in prior rating decisions dating back to June 1991, and, 
consequently, assigned the veteran's service-connected post-
traumatic stress disorder (PTSD) a 100 percent rating, 
effective March 12, 1990.  The RO also denied the assignment 
of a TDIU rating prior to March 12, 1990.  The veteran 
continued to disagree with the assigned effective date of the 
TDIU rating.

In September 2002, the Board remanded this matter for the 
issuance of a statement of the case.  Thereafter, the veteran 
timely perfected his appeal.  In April 2004, the Board 
remanded this case to ensure compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  The matter now returns 
to the Board for appellate consideration.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The veteran's claim of entitlement to a TDIU rating was 
first received on January 30, 1991.  

3.  The record does not include any medical evidence 
demonstrating that the veteran was unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities prior to March 12, 1990.


CONCLUSION OF LAW

The criteria for a TDIU rating were not met prior to March 
12, 1990.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(o)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the VCAA

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The Court of Appeals for Veterans Claims (Court) has 
indicated that notice under the VCAA must be given prior to 
an initial unfavorable decision by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  The Board observes that this 
matter originates from an April 2000 rating decision, which 
granted a TDIU rating.  Such was issued prior to the 
enactment of the VCAA.  Thereafter, the veteran disagreed 
with the assigned effective date.  In a June 2001 rating 
decision, issued after the enactment of the VCAA, the RO 
determined that the veteran was not entitled to a TDIU rating 
prior to March 12, 1990.  The veteran thereafter continued to 
express his disagreement with the assigned effective date.  
In Pelegrini II, the Court clarified that the claimant need 
only be provided VCAA notice and an appropriate amount of 
time to respond, followed by proper subsequent VA process.  
See Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 
(2004) (harmless error); Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  In this 
case, after VCAA notice was provided in May 2004, the 
veteran's effective date claim was readjudicated and a 
supplemental statement of the case was provided to the veteran 
in February 2005, such that he had the opportunity to respond 
to the remedial VCAA notice.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The May 2004 letter informed the veteran 
that the effective date of an evaluation and award pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.

Second, the claimant must be informed of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R.§ 3.159(b)(1) (2004).  The May 2004 
letter notified the veteran that VA was responsible for 
obtaining relevant records held by any Federal agency, to 
include medical records from the military, VA hospitals, or 
the Social Security Administration (SSA).  The letter also 
indicated that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, to include 
records from state or local governments, private medical care 
providers, and current or former employers.  The veteran was 
further advised that if he provided sufficient identifying 
information and completed A VA Form 21-4142, Authorization 
and Consent to Release Information to VA, VA would request 
private medical records for the veteran.  

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The May 2004 letter notified the veteran that he was 
responsible for providing enough information so that VA can 
identify and request relevant records, to include both VA and 
non-VA records.  Furthermore, the veteran was informed that 
he was responsible for ensuring that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The May 2004 letter informed the veteran 
that if there is any other evidence or information that he 
thinks will support his claim, he should inform the RO.  The 
letter also advised the veteran that if he had any evidence 
in his possession that pertains to his claim, he should send 
it to the RO.

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  There are 
numerous VA examinations of record detailing the 
manifestations of the veteran's service-connected 
disabilities.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.

Procedural Background

The veteran served on active duty from October 1967 to 
November 1969 in the United States Marine Corps.

In a June 1970 rating decision, service connection for 
residuals of shell fragment wound of the left leg and thigh 
and residuals of shell fragment wound of the right leg and 
thigh was granted.  Both disabilities were assigned 
noncompensable ratings pursuant to Diagnostic Code 7805, 
effective November 5, 1969.  The veteran's combined rating 
was 10 percent, effective November 5, 1969.  Such rating 
decision noted that the veteran had filed his original claim 
on November 28, 1969.  

On April 14, 1980, the veteran filed a claim for increased 
ratings for his service-connected shell fragment wounds.  In 
an August 1980 rating decision, an increased rating, to 20 
percent, was granted for service-connected scar, shell 
fragment wound of the left leg and thigh with fracture of the 
fibula and retained foreign bodies, pursuant to Diagnostic 
Code 5315, effective April 14, 1980.  Such rating decision 
also denied an increased rating for service-connected scar, 
shell fragment wound of the right thigh.  The veteran's 
combined disability rating was increased, to 20 percent, 
effective April 14, 1980.

On April 15, 1986, the veteran filed a claim of entitlement 
to service connection for PTSD.  An August 1986 rating 
decision denied service connection for PTSD and a generalized 
anxiety disorder.  Thereafter, on November 26, 1986, the 
veteran submitted a notice of disagreement as to the denial 
of service connection for PTSD.  In such statement, he 
indicated that he was an inpatient at the Stress Disorder 
Treatment Unit at the North Chicago VA Medical Center.  The 
veteran stated that he was admitted on October 20, 1986, and 
would remain for 90 days.  In January 1987, the veteran was 
issued a statement of the case. 

During the pendency of the veteran's appeal, an April 1987 
rating decision granted service connection for PTSD.  The 
veteran was assigned a 30 percent disability rating, pursuant 
to Diagnostic Code 9411, effective April 15, 1986.  From 
October 20, 1986, to January 31, 1987, the veteran was 
granted a temporary total disability rating, pursuant to 
38 C.F.R. § 4.29, in contemplation of a service-connected 
disability requiring hospitalization for a period in excess 
of 21 days.  Effective February 1, 1987, the veteran was 
assigned a 30 percent disability rating for PTSD.  The 
veteran was advised that the April 1987 rating decision 
constituted a total grant of the benefit sought on appeal. 

Based on a routine future review examination, dated in 
December 1988, a March 1989 rating decision confirmed and 
continued the veteran's 30 percent rating for PTSD, 20 
percent rating for shell fragment wounds of the left 
leg/thigh, status-post fracture of fibula, and noncompensable 
rating for shell fragment wounds of the right leg/thigh.  
Such rating decision formally denied service connection for 
history of histrionic personality disorder and history of 
mixed substance abuse.  Such rating decision also found clear 
and unmistakable error in the August 1986 and April 1987 
rating decisions for failing to "bring forward" the 20 
percent evaluation of the veteran's shell fragment wound of 
the left lower extremity.  Such was appropriately corrected 
and the veteran's combined rating was 40 percent, effective 
February 1, 1987.

Based on a January 30, 1991, VA examination report, a June 
1991 rating decision granted an increased rating, to 50 
percent, for service-connected PTSD, effective January 30, 
1991.  Such rating decision noted that the January 1991 VA 
examination report reflected that the veteran last worked in 
1990 at which time he got fired.  It was also observed that 
the psychological report indicated that the veteran was not 
expected to maintain a consistent and productive work 
behavior.  The veteran's combined rating was 60 percent, 
effective January 30, 1991.

A June 1993 rating decision proposed to reduce the veteran's 
50 percent rating for PTSD to 30 percent.  Such was based on 
the fact that the veteran failed to report for his scheduled 
review examination.  Thereafter, the veteran was afforded a 
VA examination in November 1993.

In a March 1994 rating decision, the veteran's 50 percent 
disability rating for service-connected PTSD was continued.  
Such noted that the prior action to reduce the evaluation was 
withdrawn and the 50 percent evaluation was restored.

A May 1995 rating decision granted a temporary total 
disability rating, pursuant to 38 C.F.R. § 4.29, in 
contemplation of the veteran's PTSD required hospitalization 
for a period in excess of 21 days, specifically from 
September 9, 1994, to December 1, 1994.  Effective December 
1, 1994, the veteran's 50 percent rating for PTSD was 
restored.  The veteran's combined rating was 60 percent, 
effective December 1, 1994.

Based on a May 1996 VA examination, a May 1996 rating 
decision continued the veteran's 50 percent rating for 
service-connected PTSD.

On October 12, 1999, the veteran submitted an Application for 
Increased Compensation Based on Unemployability, claiming 
that his service-connected PTSD and wounds to his legs 
rendered him unemployable.  Also at such time, the veteran 
submitted a claim for an increased rating for his service-
connected disabilities.

An April 2000 rating decision granted an increased rating, to 
70 percent, for PTSD, effective November 17, 1998.  The 
evaluation of 20 percent for shell fragment wound of the left 
thigh and fracture of the left fibula was continued.  The 
veteran was granted a separate evaluation of 10 percent for a 
tender and painful scar of the left thigh, pursuant to 
Diagnostic Code 7804, effective November 12, 1998.  Service 
connection for laxity of the left knee was granted with an 
evaluation of 30 percent, pursuant to Diagnostic Code 5257, 
effective November 12, 1998.  Service connection for limited 
motion of the left ankle was granted with an evaluation of 20 
percent, pursuant to Diagnostic Code 5271, effective November 
12, 1998.  The veteran was also granted a separate 10 percent 
evaluation for a tender and painful scar of the left ankle 
with retained foreign body, pursuant to Diagnostic Code 7804, 
effective November 12, 1998.  An increased rating, to 10 
percent, for shell fragment wound of the right leg and thigh 
was granted, effective November 12, 1998.  Service connection 
for traumatic arthritis of the right knee was granted with an 
evaluation of 10 percent, pursuant to Diagnostic Code 5010-
5260, effective November 12, 1998.  Service connection for 
varicose veins was granted with a noncompensable evaluation, 
pursuant to Diagnostic Code 7120, effective November 12, 
1998.  A TDIU rating was granted, effective November 12, 
1998.  Basic eligibility to Dependents' Educational 
Assistance (DEA) was established from March 8, 2000.  The 
veteran's combined service-connected rating was 90 percent, 
effective November 12, 1998.

Thereafter, the veteran submitted a notice of disagreement as 
to the assigned effective date of November 17, 1998, for a 70 
percent rating for service-connected PTSD.  In a June 2001 
rating decision, the RO found that clear and unmistakable 
error was shown in rating decisions dating back to June 1991 
and, as such, the evaluation for PTSD was increased to 100 
percent, effective March 12, 1990.  It was noted that 
entitlement to an increased evaluation or a TDIU rating was 
not shown prior to March 12, 1990.  Entitlement to special 
monthly compensation, based on PTSD evaluated as 100 percent 
disabling, was granted effective November 12, 1998.  Basic 
eligibility to DEA was established effective March 12, 1990.  
The 100 percent evaluation for PTSD was continued.  

Thereafter, in July 2001, the veteran submitted a notice of 
disagreement as to the assigned effective date of March 12, 
1990, for a TDIU rating.  In September 2002, the Board 
remanded the issue for the issuance of a statement of the 
case.  The September 2002 Board decision also denied an 
effective date prior to March 12, 1990, for the assignment of 
a 100 percent evaluation for PTSD; found that there was no 
clear and unmistakable error in the April 1987 rating 
decision; and found that there was no clear and unmistakable 
error in the March 1989 rating decision.  The veteran 
thereafter appealed the September 2002 decision to the Court, 
which is still currently pending.

Pursuant to the Board's September 2002 remand directive, a 
statement of the case was issued in March 2003.  The veteran 
perfected his appeal as to this issue in a timely manner in 
his April 2003 substantive appeal (VA Form 9).  In April 
2004, the Board remanded this issue to ensure compliance with 
the VCAA.  Such now returns for appellate review. 

Merits of the Claim

The veteran contends that he is entitled to a TDIU rating 
prior to March 12, 1990, as he was unemployable as a result 
of service-connected disabilities.  He specifically argues 
that there was evidence in the file that he was unable to 
sustain gainful employment as of January 23, 1987, and such 
constituted an informal claim for a TDIU rating that was 
subsequently formalized in the October 1999 application.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  

The Court has determined that a TDIU award is an award of 
increased disability compensation for purposes of assigning 
an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 
(1991).  

The effective date of an award of an increased rating, 
generally, is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  The effective date 
for an increased rating award may be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date.  Otherwise, the date of the receipt of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999) (VA must consider all the 
evidence of record, including that which predated a decision 
on the same matter, to determine when an ascertainable 
increase occurred in the rated disability). The award of an 
increased rating should normally be effective either on the 
date of receipt of the claim or on some date in the preceding 
year if it was ascertainable that the disorder had increased 
in severity during that time.  See also VAOGCPREC 12-98.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2004); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992). 

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2004).

The date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when the report of 
such treatment or examination relates to a disability for 
which increased compensation is sought.  38 C.F.R. § 
3.157(b)(1). The date of receipt of evidence from a private 
physician or a lay person will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable possibility of entitlement to benefits. 38 C.F.R. 
§ 3.157(b)(2).

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2004).

If a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  38 C.F.R. § 4.16(b) (2004).

In the June 2001 rating decision, the RO found that the 
veteran was not entitled to a TDIU rating prior to March 12, 
1990.  Such rating decision noted that the Court has clearly 
determined that an indication in a treatment or examination 
report that a veteran is unable to engage in substantially 
gainful employment due to a service-connected disability only 
constitutes a claim for individual unemployability when the 
veteran meets the schedular criteria for consideration of 
individual unemployability under 38 C.F.R. § 4.16.  See 
Norris v. West, 12 Vet. App. 413 (1999) (emphasis as in the 
June 2001 rating decision).  The RO observed that such was 
first shown at the time of the June 1991 rating decision.  
Therefore, the RO concluded that a claim for a TDIU rating 
had been pending since the time of the June 1991 rating 
decision.  As that claim was still pending at the time of the 
April 2000 rating decision, consideration must be given to 
all SSA and VA treatment records received as a result of 
developing the veteran's October 1999 claims.  Based on such 
evidence, the RO concluded that the veteran became inacapable 
of substantially gainful employment in March 1990.  
Therefore, the June 2001 rating decision determined that a 
100 percent rating for PTSD (not a TDIU rating) was 
established from March 12, 1990, as the rating criteria 
mandates such an evaluation if total industrial impairment is 
shown.  

As noted by the RO in the June 2001 rating decision, the 
Court, in Norris, supra, held that, consistent with case law 
and the provisions of 38 C.F.R. §§ 3.155(c) and 3.157(b), 
when VA conducts a medical examination to determine whether 
the veteran's condition has improved in order to determine if 
a service-connected rating should be decreased or continued, 
if the results indicate an increase in severity in the 
disability, VA must then evaluate the circumstances as a 
claim for an increased rating.  Further, the Court held that 
when an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably raised claim for a 
TDIU rating.  Id. at 421. 

Prior to March 12, 1990, service connection was in effect for 
the following disabilities:  PTSD, evaluated as 30 percent 
disabling, effective April 15, 1986 and, after a period of a 
temporary total evaluation, February 1, 1987; shell fragment 
wounds of the left leg/thigh, status-post fracture of fibula, 
evaluated as 20 percent disabling, effective April 14, 1980; 
and shell fragment wounds of the right leg/thigh, evaluated 
as noncompensably disabling, effective November 5, 1969.  At 
such time, the veteran's combined disability evaluation, 
under 38 C.F.R. § 4.25, was 40 percent.  

The Board observes that March 12, 1990, was the date that the 
RO established that the veteran met the 100 percent schedular 
evaluation for service-connected PTSD as he was incapable of 
substantially gainful employment.  The September 2002 Board 
decision affirmed that the veteran was not entitled to an 
effective date prior to March 12, 1990, for the grant of a 
100 percent disability rating.  Moreover, the Board decision 
found that clear and unmistakable error had not been shown in 
the April 1987 rating decision and March 1989 rating 
decision, which granted and affirmed the veteran's 30 percent 
rating for PTSD, respectively.  As such, prior to March 12, 
1990, the veteran failed to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a).  Therefore, before such date, 
VA was not required to construe treatment records or VA 
examination reports as an informal claim for a TDIU rating 
pursuant to 38 C.F.R. § 3.157(b).  See Norris, supra.

The Board observes that VA received the veteran's formal 
Application for Increased Compensation Based on 
Unemployability on October 12, 1999.  However, the RO found 
clear and unmistakable error in the June 1991 rating decision 
and, as such, granted a 100 percent schedular disability 
rating for PTSD, effective March 12, 1990.  The Board 
observes that the June 1991 rating decision was issued as a 
result of the receipt of a January 30, 1991, VA examination 
report.  In light of the fact that the veteran met the 
schedular requirements of 38 C.F.R. § 4.16(a) as of March 12, 
1990, and the January 1991 VA examination report suggested 
that service-connected PTSD resulted in unemployability, VA 
must construe such examination report as an informal claim 
for a TDIU rating.  See Norris, supra; 38 C.F.R. 
§ 3.157(b)(1).  As noted previously, the effective date of 
any increase, to include a TDIU rating, could not precede the 
date of the receipt of the claim, unless it was factually 
ascertainable that an increase in disability had occurred 
during the preceding year, provided that the application is 
received within one year from such date.  That is, the 
effective date could not precede January 31, 1990.  As the 
veteran has been granted a total rating since March 12, 1990, 
the remaining question before the Board is whether it is 
factually ascertainable that the veteran was unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities between January 31, 1990, and 
March 12, 1990.

The relevant evidence of record includes the January 1990 VA 
examination report and SSA records, to include VA treatment 
reports.

The January 1990 VA examination report reflects that the 
veteran had worked on and off, but the last job he held was 
at the VA Hospital.  He was subsequently fired for telling a 
patient to get away from him and using profanity.  It was 
noted that the veteran last worked in March 1990.  

SSA records reflect that the veteran became disabled on March 
12, 1990, as a result of a primary diagnosis of PTSD and a 
secondary diagnosis of hypertension.  A February 5, 1990, VA 
treatment record reflects that the veteran did not attend any 
Tuesday evening PTSD groups during January due to securing a 
full-time VA position that required evening hours.  A 
February 13, 1990, record shows that the veteran was feeling 
increasingly stressed on the job, but was handling it well.  
Such record also reflects that the veteran was feeling pain 
in his legs due to his old shrapnel wounds.  On February 22, 
1990, the veteran reported that he was handling his job more 
effectively.  The assessment was that the veteran was 
handling the demands of his job with an increasing degree of 
effectiveness.  On February 27, 1990, it was noted that the 
veteran's job remained stressful, but he was taking steps to 
reduce the tension whenever/wherever possible.  The 
assessment was that the veteran continued to experience 
stress at work and continued to find ways to modulate it.

As the evidence of record demonstrates that the veteran was 
currently employed from the period from January 31, 1990, to 
March 12, 1990, despite complaints of pain from his shrapnel 
wounds, and was successfully coping with the stress he felt 
from his PTSD symptomatology, such fails to demonstrate that 
the veteran was unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities during the time period in question.  

The Board acknowledges the veteran's argument that there was 
evidence in the file, to include the January 23, 1987 
discharge summary from his 90 day inpatient program at the 
North Chicago VA Medical Center, that he was unable to 
sustain gainful employment as of January 23, 1987, and such 
constituted an informal claim for a TDIU rating.  38 C.F.R. § 
3.157(b)(1) provides that the date of VA outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim when the report of such treatment or 
examination relates to a disability for which increased 
compensation is sought (emphasis added).  However, such 
discharge summary could not be construed as an informal claim 
for an increased evaluation for PTSD as service connection 
for PTSD had not been granted until an April 1987 rating 
decision.  As such, the veteran, by way of the January 1987 
discharge summary was not able to claim a TDIU rating based 
on service-connected PTSD prior to the grant of service 
connection for such disability.  See also Norris, supra. 

Based on the foregoing, the Board finds that the veteran is 
not entitled to a TDIU rating prior to March 12, 1990, and, 
as such, his claim must be denied.  See 38 C.F.R. § 
3.400(o)(2).


ORDER

An effective date prior to March 12, 1990, for a TDIU rating 
is denied. 



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


